           Case 1:21-cv-10936-ADB Document 5 Filed 09/07/21 Page 1 of 2




                               UNITED STATES DISTRICT COURT
                                DISTRICT OF MASSACHUSETTS

 ELLIS LARD,                                          *
                                                      *
                 Petitioner,                          *
                                                      *
                 v.                                   *       Civil Action No. 21-cv-10936-ADB
                                                      *
 UNITED STATES OF AMERICA,                            *
                                                      *
                 Respondent.                          *
                                                      *

                                                ORDER

BURROUGHS, D.J.

        On June 3, 2021, Ellis Lard, who is confined at FMC Devens as a civilly committed

person, filed a petition for a writ of habeas corpus under 28 U.S.C. § 2241. The petition has not

been served so that the Court may review the pleading and determine whether the respondent

should be required to reply. See 28 U.S.C. § 2243 (providing that, if “it appears from the

application [for a writ of habeas corpus] that the applicant . . . is not entitled [to the writ],” the

district court is not required to serve the petition on the respondent). For the reasons stated

below, the Court will deny the petition and dismiss this action.

        Lard identifies the ground of his petition as “unlawful forced medication.” Pet. at 6. In

support of this assertion, he represents that he is “made to take an injection every 28 days.” Id. at

7. In his request for relief, Lard states: “Want injection stopped and if court looked medical

1994 format it tells what correctional officers can and can not do to me.” Id. at 8.

        Lard’s challenge of involuntary medication is not the proper subject of a petition for a

writ of habeas corpus. “Challenges to the validity of any confinement or to particulars affecting

its duration are the province of habeas corpus; requests for relief turning on circumstances of
          Case 1:21-cv-10936-ADB Document 5 Filed 09/07/21 Page 2 of 2




confinement may be presented in a [non-habeas action].” Muhammad v. Close, 540 U.S. 749,

750 (2004) (per curiam). Here, Lard challenges the conditions of his confinement, specifically

the involuntary administration of medication. A habeas petition is not the proper vehicle for

pursing the relief he requests. See, e.g., Ferch v. Jett, C.A. No. 14-01961, 2015 WL 251766, at

*4 (D. Minn. Jan. 20, 2015) (holding that civilly committed person in a federal facility could not

raise claim of involuntary medication in a habeas action). Rather, Lard must bring a non-habeas

action, such as one styled as a claim under Bivens v. Six Unknown Named Agents of Fed. Bureau

of Narcotics, 403 U.S. 388 (1971).

       Accordingly, the petition for a writ of habeas corpus is DENIED without prejudice and

this action is DISMISSED.

       IT IS SO ORDERED.

  9/7/2021                                  /s/ Allison D. Burroughs
 DATE                                       UNITED STATES DISTRICT JUDGE




                                                2
